DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on December 11, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1, and 11 in the response on 12/11/2020.  No claims have been canceled at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
determining, by a computer of the contact center, a first agent of the contact center to offer training to by detecting that the first agent has attempted to contact a supervisor while the first agent is handling a contact; 
selecting from a data store, by the computer of the contact center, a first training item from among a plurality of training items related to addressing a same training opportunity, each of the plurality of training items having an associated adjustable effectiveness value; 
assigning, by the computer of the contact center, the first training item to the first agent; 
pushing the first training item to the first agent;
subsequent to the first agent completing the first training item, measuring, by the computer of the contact center, an effectiveness of the first training item based on the first agent’s computer activity; and 
based on the measured effectiveness, adjusting, by the computer of the contact center, the effectiveness value associated with the first training item in the data store.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Selecting a training item from a plurality of training items and assigning the training item to a first agent recites managing personal behavior or relationships.  The mere nominal recitation of a generic computer and a generic data store does not take the claim out of the methods of organizing human activity grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a managing personal behavior or relationships, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer in a contact center in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor programmed to initiate executable operations in Claim 11 appears to be just software.  Claim 11 is/are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer of a contact center and a data store (Claim 1) and/or a processor programmed to initiate executable operations (Claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0016] about implantation using general purpose or special purpose computing devices [understood to include a Private Branch Exchange (PBX), an ACD system, an enterprise switch, or other type of telecommunications system switch or server, as well as other types of processor-based communications control devices such as, but not limited to, media servers, computers, adjuncts, and the like.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an 

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as concepts performed in the human mind.  Selecting a training item from a plurality of training items and assigning the training item to a first agent, measuring the effectiveness of the training and adjusting an effectiveness value recites a Mental Processes.  The mere nominal recitation of a generic computer and a generic data store does not take the claim out of the Mental Processes grouping of abstract ideas.  It’s completely feasible for a manager to determine an agent of employee who needs training, select training from a database or other available trainings, assign it to an agent or employee, determine the effectiveness of the training and decide if the training is sufficient or needs further changes to address agent / employee deficiencies. 

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive.  The Arguments begin (remarks page 7) with the drawing objection.  The Applicant has amended the claim to correct the issues with the drawings.  The objection is withdrawn at this time. 

Regarding the rejection under 35 U.S.C. § 112(a) the Applicants have made amendments to at least claims 1 and 11 to remove the language in question from the claims.  The Examiner agrees with the remarks related to the rejection under 35 U.S.C. § 112(a) and the rejection is moot. 

With respect to the rejection under 35 U.S.C. § 101, the Applicant’s position on 101 traversal is that the claims do not recite a judicial exception, and if so, they are directed to a practical application with specific limitation beyond the judicial exception.  
The arguments include (remarks page 8) the amended claim language of at least claim 1 where the processor detects that an agent has attempted to contact a supervisor and after selecting training 

The Examiner does not agree with the arguments.  The application of a computer in this case is merely using a computer as a tool to perform the abstract idea.  Receiving or transmitting data over a network and storing and retrieving information in memory are two elements which the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner or as insignificant extra solution activities (MPEP 2106.05(d)II.)  
Additionally the arguments (remarks page 8) include “push[es] the first training item to the first agent” while the agent is handling the contact.  This limitation of while the agent is handling the contact is not part of the actual claim language.  The aspect of the training is pushed while the agent is still handling a particular contact is not part of the claim.  According to the claim the first training item is pushed to the agent at some time, related or not, to the contact handling.   Further, the assignment of training is not correlated to a reason the agent has attempted contact with a supervisor and the selected training is not indicative of a specific result other than addressing a same training opportunity.  It is not clear which opportunity is being assigned since the determining step which precedes selection merely states which agent is to be offered training.  There is no connection between the pushed training and the attempt to contact a supervisor nor is there a timeframe in which the training item is to be completed.   The claims are more directed to a training effectiveness score prior to an agent taking the training and a potentially updated score following the agents completion of the training.  The time frame in which the training is completed, the link between the agent and the supervisor, and the training being assigned during contact are not detailed or defined in the claim language. 

The Argument (remarks page 8) further states that a person would not be able to perform the tasks of detecting a call to a supervisor and pushing the training item quickly enough to be in the time period that the agent is handling the contact.  Further, the argument states that additional elements are not methods of organizing human activity (pushing a training item to an agent) but an effect in the real world similar to opening a rubber mold (Diamond v. Diehr).

Further, the Examiner disagrees that the additional elements are not Certain Methods of Organizing Human Activity.  The concept of training an agent, directing an agent on specific communication techniques or data related to a query, and managing interactions between the agent and the contact or the agent and the supervisor all fall within “managing personal behavior or relationships” or “interactions between people”.  The method is managing the relationship between an agent and their supervisor for completing tasks in accordance with the training and work methods of the particular task.  Further an agent working with a contact is managing the personal behavior or relationship when the contact center is training an agent to work, communicate, and resolve issues in a specific and directed manner.   

Applicants further cite Diamond v. Diehr for practical application and its effect in the real world.  The argument is not persuasive because the decision for eligibility was not rooted in the real world effect in Diamond v. Diehr. It noted that the court found “the overall process eligible because of the way the additional steps of the process integrated the equation into the process as a whole”. In the instant application the claims are not dealing with an underlying equation or the process and additional steps related to performing the process which includes the equation.  The instant claims are directed to providing training to an agent and measuring and adjusting the effectiveness score of the particular training. The instant application is not analogous to the Diamond v. Diehr case and the cited “real world effect” is not sufficient to make the claims patent eligible. 

The argument is not persuasive for the following reasons; first, the abstract idea is simply being applied to generic computer hardware as supported by the claim limitation of “a processor programmed to initiate executable operations”.  The application of a computer is simply replacing the human supervisor in monitoring an agent and providing specific training to the agent based on performance or other indicators.  Second, the Applicant is is arguing limitation which are not present in the claims.  The pushing the firs training while the agent is handling the contact is not present in the claim.  The Examiner points to “detecting that the first agent has attempted to contact a supervisor while the first agent is handling a contact” and further step of “pushing the first training item to the first agent” does not further equate to the training being pushed to the agent while the agent is handling a contact.  For at least these reason the arguments are not persuasive.  

The arguments relating the rejection under 35 U.S.C. § 101 regarding the dependent claims is not different than the arguments for claims 1 and 11 and therefore the arguments have been answered above.  

The arguments against the rejection under 35 U.S.C. § 103 (remarks page 9) state “to establish a prima facie case of obviousness, the prior art reference must teach or suggest all the claim limitations of the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references.  
The Applicants argue the amended limitations are not found in the cited prior art references.  Upon further review of the references the Examiner has withdrawn the rejection under 35 U.S.C. § 103.  
 
In summary, the Examiner does not agree that the amendments and arguments overcome the rejection under 35 U.S.C. § 101 and the rejection stands.  The rejection under 35 U.S.C. § 103 has been 

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           April 22, 2021